Citation Nr: 0931333	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-33 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for nonspecified 
anxiety disorder, rated as 30 percent disabling from November 
20, 2003 to February 13, 2006, and as 50 percent disabling 
thereafter.

2.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
November 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and September 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which, 
in pertinent part, granted entitlement to service connection 
for a nonspecified anxiety disorder and assigned an initial 
rating of 30 percent, effective November 20, 2003, and denied 
entitlement to a TDIU.   In September 2006 an evaluation of 
50 percent was assigned, effective February 13, 2006.

The Veteran's appeal was previously before the Board in July 
2008 when the Board remanded the case for further action by 
the originating agency.

When the Veteran's case was before the Board in July 2008, 
the Board noted that it did not have jurisdiction over the 
claim for entitlement to a TDIU as there was no indication 
that a substantive appeal had been filed in response to the 
June 2007 statement of the case and the issue had not been 
certified to the Board.  In January 2009, the Appeals 
Maintenance Center in Huntington West Virginia, associated a 
June 2007 substantive appeal with the claims folder and 
certified the TDIU issue to the Board.


FINDINGS OF FACT

1.  For the period prior to February 13, 2006, the Veteran's 
nonspecified anxiety disorder was manifested by occupational 
and social impairment with reduced reliability and 
productivity; the occupational and social impairment from the 
disability did not produce deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.

2.  For the period beginning February 13, 2006, the Veteran's 
nonspecified anxiety disorder most nearly approximates 
deficiencies in most of the areas work, school, family 
relations, judgment, thinking, or mood; but total 
occupational and social impairment has not been demonstrated.

3.  The Veteran's service-connected disability does not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.  


CONCLUSIONS OF LAW

1.  For the period prior to February 13, 2006, the schedular 
criteria for a disability rating of 50 percent, but not 
higher, for nonspecified anxiety disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

2.  For the period beginning February 13, 2006, the schedular 
criteria for a disability rating of 70 percent, but not 
higher, for nonspecified anxiety disorder have been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.130, Diagnostic Code 9411.

3.  The criteria for entitlement to a TDIU are not met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the rating for a nonspecified anxiety 
disorder, this appeal arises from disagreement with the 
initial evaluation following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

In a letter issued in February 2006, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for a TDIU.  The 
letter also satisfied the second and third elements of the 
duty to notify by informing the Veteran that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  The February 2006 letter, 
nonetheless, provided this notice.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a March 2006 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA examinations in response 
to his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

I.  Factual Background

The Veteran underwent a psychiatric examination by his 
private physician in November 2003.  He reported symptoms of 
intrusive thoughts, distressing dreams, distress at exposure 
to triggers that reminded him of past trauma, detachment, 
restricted affect, severe sleep disturbance, irritability, 
hypervigilance, and an exaggerated startle response.  He 
spent his free time alone and could not tolerate large crowds 
of people.  The Veteran also reported having an intermittent 
depressed mood with occasional visual illusions or 
hallucinations.  He was separated from his wife, worked as a 
part-time security guard, and lived with his family.  He had 
no current suicidal or homicidal ideation.  

The Veteran was noted to have linear thought processes, 
intact cognition, and fair insight and judgment.  The 
Veteran's psychiatrist determined that the Veteran was 
moderately compromised in his ability to sustain social and 
work relationships; although A GAF score of 40 was assigned. 

The Veteran was provided a VA psychiatric examination in 
April 2004.  He complained of poor sleep and nightmares, 
flashbacks, anxiety, and feeling easily startled.  The 
Veteran also stated that he had a sporadic temper, and felt 
uncomfortable in crowds.  He had last worked full time in 
1998 and currently worked as a part time security guard.  He 
was divorced, had two children with whom he was not close, 
and lived with his mother.  He reported that he had a few 
friends and did not attend church.  

On examination, the Veteran was alert and cooperative with a 
subdued mood.  His affect was appropriate, and he had no 
impairment to thought processes or communication.  He denied 
experiencing delusions, hallucinations, and any homicidal or 
suicidal ideation.  The Veteran's memory was good and his 
judgment was marginal.  A depressive disorder was diagnosed, 
but further diagnoses were deferred until psychological 
testing could be accomplished.  A GAF score of 58 was 
assigned.

Several weeks later in April 2004, the Veteran was again 
examined by a VA psychiatrist.  He reported that his most 
salient problems were recurrent nightmares, night sweats, 
difficulty falling asleep, anxiety, depressed mood, 
irritability, and intrusive thoughts.  Upon examination, his 
speech was clear and he was fully oriented with an intact 
memory.  There was no evidence of psychosis and insight and 
judgment were fair.  The Veteran's mood was dysphoric and 
frustrated and he denied any current homicidal or suicidal 
ideation.  

Upon psychological testing, the Veteran was noted to have 
moderate to severe symptoms of PTSD, but his profile 
indicated symptom exaggeration due to severe emotional 
disturbance.  Most of his feelings of frustration and anger 
were related to his divorce, and the examiner found that the 
Veteran's current symptom presentation was not consistent 
with PTSD.  

The diagnoses were major depressive disorder, anxiety 
disorder, not otherwise specified, and alcohol dependence in 
sustained remission.  A GAF score of 55 was assigned.

Outpatient treatment records from the Durham VA Medical 
Center (VAMC) indicate that the Veteran began substance abuse 
outpatient counseling (SAOP) in June 2004.  He again reported 
that he worked part time as a security guard.  No gross 
abnormalities were observed and the Veteran was mildly 
depressed with fair insight, good judgment, and intact 
impulse control.  

Similar findings were made during subsequent SAOP treatment 
sessions through January 2005.  GAF scores of 65 were 
assigned during this period and in November 2004, the Veteran 
reported that he had accepted a full time security guard 
position at his place of employment.  

During a January 2005 SAOP evaluation, the Veteran stated 
that he had 14 years of education and 48 months of technical 
training.  He was financially independent and did not 
consider treatment for employment problems important.

The Veteran was provided a VA psychiatric examination in July 
2005.  He reported symptoms of a worsening temper, sleep 
problems, anxiety, an increased startle response, and 
hypervigilance.  He reported having spontaneous crying spells 
and being uncomfortable in crowds.  The Veteran stated that 
he worked 25 to 40 hours a week as a security guard and last 
worked full time for Motorola in 1998.  He lived alone and 
did his own cooking and cleaning.  He watched a little 
television, did not attend church, and had some friends with 
limited recreational and leisure pursuits.  

On examination, the Veteran was alert, cooperative, and had 
no loose associations or flight of ideas.  His mood was tense 
and his affect was appropriate.  There was no homicidal or 
suicidal intent, and he denied delusions, hallucinations, or 
ideas of reference or suspiciousness.  His memory, insight, 
and judgment were all adequate.  

The diagnosis was an anxiety disorder, not otherwise 
specified, and a GAF score of 55 was assigned.  The examiner 
found that the Veteran had moderate impairment in 
psychosocial functioning.  While the Veteran endorsed 
symptoms consistent with PTSD, the examiner concluded that 
the Veteran's symptoms were better accounted for by the 
diagnosed nonspecified anxiety condition.

A February 2006 patient assessment from the Veteran's private 
psychiatrist found that the Veteran experienced nightmares, 
flashbacks, and panic attacks several times a week.  The 
Veteran also complained of hypervigilance and intrusive 
thoughts.  He rarely socialized and had problems with his 
memory.  He also reported experiencing auditory and visual 
hallucinations several times a week including hearing his 
name being called, hearing footsteps in the house, and seeing 
shadows moving.  The Veteran was diagnosed with PTSD and 
major depression and a GAF score of 35 was assigned.  

Also in February 2006, the Veteran was provided a psychiatric 
review in connection with his claim for SSA benefits.  He was 
found to have PTSD, major depression, and alcohol dependence 
in remission.  He manifested moderate restriction of daily 
activities, moderate impairment to social functioning, and 
moderate difficulties concentrating.  The Veteran was not 
impaired with respect to performing simple, routine, and 
repetitive tasks.  A friend reported that the Veteran did not 
go out anywhere and was unable to get along with others due 
to his temper.  He also noted that the Veteran sometimes 
forgot about personal hygiene and needed reminding to take 
his medications.  

Upon examination by the North Carolina Department of Health 
and Human Services in August 2006, the Veteran reporting 
having nightmares, staying mostly at home, and feeling 
paranoid.  He started hearing voices in the 1980s.  He 
stopped working as a security guard in February 2006 because 
of trouble with his nerves and difficulties getting along 
with his supervisor.  He complained of panic attacks, crying 
spells several times a week, and seeing shadowy figures in 
his peripheral vision.  The examiner noted that the Veteran's 
PTSD and emotional problems had contributed to his divorce 
and lead to difficulties with co-workers and his supervisors.  

A North Carolina Department of Health and Human Service 
psychological evaluation was performed in January 2007 and 
the Veteran reported being unable to work because of his fear 
of loud noises, paranoia, interpersonal problems, and 
insomnia.  He stated that he had been unable to maintain 
employment, had crying spells twice a week, and was irritable 
with a sad mood and was socially withdrawn.  When asked about 
his daily activities, the Veteran stated that he listened to 
the radio and watched television and took care of his 
activities of daily living without assistance.  

Memory tests showed good recent and remote memory and the 
Veteran had adequate insight and fair social judgment.  The 
diagnoses were PTSD, by history, major depressive disorder, 
and alcohol dependence.  A GAF score of 59 was assigned.  The 
examiner concluded that the Veteran was capable of performing 
simple, routine, and repetitive tasks and was somewhat self-
sufficient personally, socially, and in regards to 
occupational endeavors.  

In a March 2007 assessment by his private psychiatrist the 
Veteran reported similar findings as those noted in February 
2006.  In contrast to the February 2006 assessment, he stated 
that he socialized frequently and a GAF score of 41 was 
assigned.  

The Veteran's most recent VA examination was conducted in 
August 2008.  He reported chronic anxiety due to military 
experiences, nightmares, and anxiety.  He liked to be by 
himself, did not like crowds, and reported vague auditory and 
visual hallucinations.  He denied suicidal or homicidal 
ideation.  The Veteran had normal speech, a constricted 
affect, and circumstantial thought.  His thought content was 
without obsession or delusion.  

The examiner diagnosed anxiety disorder, not otherwise 
specified, and alcohol dependence in partial remission.  The 
examiner also reported on "Axis V" (where a GAF score would 
be reported) "50%."  The examiner found that while the 
Veteran had some symptoms of PTSD and generalized anxiety, he 
did not meet the full criteria for the disorder.  The Veteran 
was currently unemployed and divorced and had a history of 
anxiety that significantly impacted his ability to maintain 
employment and remain married, but his impairment did not 
render him completely unemployable.  

II.  Increased Rating Claim

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126(a) (2008).

When evaluating the level of disability from a mental 
disorder, VA will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (2008).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130.

A 30 percent rating is warranted for an anxiety disorder 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for an anxiety disorder 
if the veteran exhibits: occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A GAF score of 31-40 indicates some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood.  Id.

A GAF score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 rating indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Initially, the Board notes that while the Veteran is not 
service-connected for PTSD, several of his non-VA health care 
providers have diagnosed PTSD and associated his psychiatric 
symptoms with this disorder.  The VA examiners who have 
examined the Veteran have determined that while he endorses 
some or all of the symptoms of PTSD, his disorder most nearly 
approximates a nonspecified anxiety disorder.  In fact, 
service connection for this disability was granted in the 
December 2005 rating decision on appeal.  As the DSM-IV 
characterizes PTSD as an anxiety disorder, the Board will 
consider all the Veteran's reported psychiatric symptoms, 
even those attributed to PTSD, in the analysis below.  

For the period prior to February 13, 2006, the Veteran 
reported symptoms of intrusive thoughts, sleep disturbance, 
hypervigilance, anxiety, some auditory and visual 
hallucinations, and stated that he had difficulty controlling 
his temper.   

Throughout this period the Veteran was employed as a security 
guard, and began working full time in this position in 
November 2004.  He was found to have moderate social and 
occupational impairment by both his private psychiatrist in 
November 2003 and the July 2005 VA examiner.  

With respect to the Veteran's GAF scores, there is some 
conflict between those assigned by the private psychiatrist 
and VA health care providers and examiners.   Although the 
Veteran's private psychiatric assigned a GAF score of 40 in 
November 2003, upon examination the Veteran reported 
experiencing only occasional delusions and hallucinations, 
stated that he was employed part-time as a security guard, 
and had no impairment to thought processes or judgment.  The 
psychiatrist determined that the Veteran was only moderately 
comprised in social and occupational functioning.  Therefore, 
the assigned GAF score of 40 does not appear to reflect the 
level of functioning found by the private psychiatrist in 
November 2003.  

In any event, the other GAF scores and opinions prior to 
February 13, 2006, indicate at most moderate impairment to 
social and occupational functioning and mild to moderate 
symptoms.  These findings, taken in consideration with the 
Veteran's reported symptoms, establish that his nonspecified 
anxiety disorder most nearly approximated occupational and 
social impairment with reduced reliability or productivity 
for the period prior to February 13, 2006, and an increased 
rating of 50 percent is warranted.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

For the period prior to February 13, 2006, the Veteran 
maintained employment as a security guard and moved from a 
part time position to working full time in November 2004.  
There is no evidence that he experienced deficiencies to his 
judgment or thinking, in fact, his thought processes, 
insight, and judgment were consistently intact during 
psychiatric evaluation.  In addition, the Veteran did not 
endorse any of the symptoms associated with an increased 
rating of 70 percent during this period.  In sum, the weight 
of the evidence is against a finding that there are 
deficiencies in most of the areas needed for a 70 percent 
rating for the period prior to February 13, 2006.

For the period beginning February 13, 2006, the Veteran 
reported worsening symptoms of his anxiety disorder such as 
increased auditory and visual hallucinations, panic attacks, 
crying spells, and problems with his memory.  He was 
unemployed throughout this period.  Although, as discussed 
below, his unemployment was reportedly due to factors other 
than his psychiatric disability; The August 2008 VA examiner 
noted that the Veteran had significant impairment in the area 
of employment.  Moreover, his GAF scores during this period 
ranged from 35 to 59, consistent with major to moderate 
impairment.  

His worsening symptoms and significant impairment in 
employment most nearly approximate the criteria associated 
with a 70 percent evaluation for the period beginning 
February 13, 2006.  

Although the Veteran was not employed during this period, the 
August 2008 VA examiner concluded that the Veteran was not 
rendered completely unemployable due to his anxiety disorder.  
In addition, during a March 2007 psychiatric assessment who 
his private psychiatrist the Veteran reported that he 
socialized frequently.  The weight of the evidence is 
therefore against the grant of a 100 percent schedular rating 
for the period beginning February 13, 2006.   38 U.S.C.A. 
§ 5107(b).

Extra-schedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2008).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd Thun v. Shinseki, No. 2008-7135 
(Fed. Cir. Jul. 17, 2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Veteran's disability is manifested by symptoms such as 
intrusive thoughts, sleep disturbance, anxiety, 
hypervigilance, and irritability.  He has also experienced 
varying degrees of social and occupational impairment.  These 
manifestations are contemplated in the rating criteria.  The 
rating criteria are adequate to evaluate the Veteran's 
disability and referral for consideration of extraschedular 
rating is, therefore, not warranted.

III.  TDIU

Legal Criteria

VA will grant a TDIU when the evidence shows that the Veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. § 4.16(a) 
(2008).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2008); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

The Veteran's only service-connected disability is 
nonspecified anxiety disorder, currently rated as 70 percent 
disabling.  

While the Veteran satisfies the percentage criteria for a 
TDIU under 38 C.F.R. § 4.16(a), as he has a single service-
connected disability rated at least 60 percent disabling, the 
record simply does not establish that his service-connected 
disability has rendered him unemployable. 

The Veteran's application for TDIU reported having completed 
two years of college.  He noted that he stopped working as a 
security guard in February 2006.  Prior to that time he had 
been working 40 hours per week.  He elaborated that the state 
had refused to renew his certification after it was revealed 
that he had had several convictions for driving while 
impaired.

During an August 2006 examination by the North Carolina 
Department of Health and Human Services, the Veteran reported 
that stopped working due to problems with his nerves and 
difficulty getting along with his boss.

In June 2006, the Veteran's former employer notified VA that 
the Veteran ceased working as a security guard on January 30, 
2006, as his state certification was denied.  

Although the Veteran is currently unemployed, evidence 
received from his employer indicates that he did not stop 
working due to his service-connected nonspecified anxiety 
disorder.  In addition, upon VA psychiatric examination in 
August 2008, the VA examiner concluded that the Veteran's 
disability did not render him completely unemployable.  
Further the examinations for SSA showed that he would be able 
to perform routine tasks, which would seem to be consistent 
with his employment experience.

The Board therefore finds that the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
rule is inapplicable.  The claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 
4.16, 3.340, 3.341.


ORDER

The Veteran's nonspecified anxiety disorder warrants a 50 
percent disability rating for the period from November 20, 
2003 to February 30, 2006, and a 70 percent rating 
thereafter; to this extent, the appeal is granted.

Entitlement to a TDIU is denied.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


